Case 2:21-cv-00678-JS-AYS Document 67 Filed 05/27/21 Page 1 of 3 PageID #: 1147



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


In re HAIN CELESTIAL HEAVY METALS
BABY FOOD LITIGATION,
                                                    Case No. 2:21-cv-0678-JS-AYS
This document relates to:
                                                    ORAL ARGUMENT REQUESTED
All Actions


     NOTICE OF MOTION FOR APPOINTMENT OF ERIN GREEN COMITE AS
    INTERIM CLASS COUNSEL AND FOR APPOINTMENT OF AN EXECUTIVE
              COMMITTEE PURSUANT TO FED. R. CIV. P. 23(g)

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, declaration,

and exhibits thereto, Plaintiffs Emily Baccari, Dominick Grossi, Heather Hyden, Haley Sams, and

Vito Scarola will and do hereby move this Court before the Honorable Judge Joanna Seybert, at

the Alfonse D’Amato United States Courthouse, 100 Federal Plaza, Central Islip, NewYork 11722,

at a time and date to be set by the Court for an Order for the appointment of Erin Green Comite as

Interim Class Counsel and for the appointment of an Executive Committee (“Baccari Movants’

Lead Counsel Motion”).

       Pursuant to the Court’s Orders dated May 13, 2021 [Dkt. 47] and May 18, 2021 [Dkt. 50],

the following briefing schedule shall apply to the Baccari Movants’ Lead Counsel Motion: Motion

papers are due by May 27, 2021; Opposition papers are due by June 10, 2021; Reply papers, if

any, are due by June 17, 2021.

Dated: May 27, 2021                          Respectfully submitted,

                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP




                                             By:
                                             Joseph P. Guglielmo
                                             Erin Green Comite (pro hac vice forthcoming)


                                                1
Case 2:21-cv-00678-JS-AYS Document 67 Filed 05/27/21 Page 2 of 3 PageID #: 1148




                                    The Helmsley Building
                                    230 Park Ave., 17th Floor
                                    New York, N.Y. 10169
                                    Telephone: (212) 223-6334
                                    Facsimile: (212) 223-6444
                                    jguglielmo@scott-scott.com
                                    ecomite@scott-scott.com

                                    Steven L. Bloch
                                    Ian W. Sloss
                                    Zachary Rynar
                                    SILVER GOLUB & TEITELL LLP
                                    184 Atlantic Street
                                    Stamford, Connecticut 06901
                                    Tel.: (203) 325-4491
                                    Fax: (203) 325-3769
                                    sbloch@sgtlaw.com
                                    isloss@sgtlaw.com
                                    zrynar@sgtlaw.com

                                    Timothy J. Peter
                                    FARUQI & FARUQI, LLP
                                    1617 JFK Boulevard, Suite 1550
                                    Philadelphia, PA 19103
                                    Tel.: (267) 536-2145
                                    Fax: (215) 277-5771
                                    tpeter@faruqilaw.com

                                    Attorneys for Plaintiffs Emily Baccari, Dominick
                                    Grossi, Heather Hyden, Haley Sams, and Vito
                                    Scarola




                                       2
Case 2:21-cv-00678-JS-AYS Document 67 Filed 05/27/21 Page 3 of 3 PageID #: 1149




                              CERTIFICATION OF SERVICE

       I hereby certify that on May 27, 2021, I caused the foregoing to be electronically filed with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

email addresses denoted on the Electronic Mail Notice List.

                                               s/ Joseph P. Guglielmo




                                                3
